Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-KSB [ X ] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2007 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number: 0-26003 ALASKA PACIFIC BANCSHARES, INC. (Name of small business issuer in its charter) Alaska 92-0167101 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2094 Jordan Avenue, Juneau, Alaska 99801 (Address of principal executive offices) (Zip Code) Issuers telephone number (907) 789-4484 Securities registered pursuant to Section 12(b) of the Exchange Act: None Securities registered pursuant to Section 12(g) of the Exchange Act: Common Stock, par value $0.01 per share (Title of Class) Check whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. [ ] Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES [X] NO [ ] Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained in this form, and no disclosure will be contained, to the best of the registrants knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendments to this Form 10-KSB. [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [ ] No [X] The issuers revenues for the fiscal year were $14.4 million. As of March 15, 2008, there were issued and outstanding 655,415 shares of the registrants Common Stock, which are traded on the over-the-counter market through the OTC Electronic Bulletin Board under the symbol AKPB. Based on the closing price of the Common Stock on March 15, 2008, the aggregate value of the Common Stock outstanding held by nonaffiliates of the registrant was $13.3 million (655,415 shares at $20.25 per share). For purposes of this calculation, officers and directors of the registrant are considered nonaffiliates. DOCUMENTS INCORPORATED BY REFERENCE 1. Portions of the Proxy Statement for the 2008 Annual Meeting of Stockholders (Part III) Transitional Small Business Disclosure Format (check one) Yes [ ] No [X] PART I Item 1. Description of Business General Alaska Pacific Bancshares, Inc. (Company), an Alaska corporation, was organized on March 19, 1999 for the purpose of becoming the holding company for Alaska Pacific Bank (Alaska Pacific or the Bank) upon the Banks conversion from a federal mutual to a federal stock savings bank (Conversion). The Conversion was completed on July 1, 1999. At December 31, 2007, the Company had total assets of $187.5 million, total deposits of $149.4 million and stockholders equity of $18.7 million. The Company has not engaged in any significant activity other than holding the stock of the Bank. Accordingly, the information set forth in this report, including financial statements and related data, relates primarily to the Bank. Alaska Pacific was founded as Alaska Federal Savings and Loan Association of Juneau in 1935 and changed its name to Alaska Federal Savings Bank in October 1993. In connection with the Conversion, Alaska Pacific changed its name from Alaska Federal Savings Bank to its current title. The Bank is regulated by the Office of Thrift Supervision (OTS) and the Federal Deposit Insurance Corporation (FDIC). The FDIC currently insures the Banks deposits, which have been federally insured since 1937. The Bank has been a member of the Federal Home Loan Bank (FHLB) System since 1937. Alaska Pacific operates as a community oriented financial institution and is devoted to serving the needs of its customers. The Banks business consists primarily of attracting retail deposits from the general public and using those funds to originate one-to-four-family mortgage loans, commercial business loans, consumer loans, construction loans and commercial real estate loans. Market Area Alaska Pacifics primary markets are in the communities of Juneau, Ketchikan and Sitka, but serve the entire region of southeast Alaska considered to span the 500 miles from Yakutat in the north to Prince of Wales Island to the south. The region encompasses approximately 35,000 square miles of land distributed amongst the islands and coastline of the Alaska Panhandle. Southeast Alaska is home to approximately 70,000 residents in 14 communities, a number that, with the exception of Juneau, Ketchikan and Sitka, has shown slow but steady decline over the past nine years. While the region shares similar economic characteristics, there is some diversity and unique industries around the region. With the recent upheaval in the nations real estate markets with pockets of other serious economic problems, it is important to explain that southeast Alaska has historically been relatively immune from the direct impact of these types of problems in the lower 48. It is often said that the region misses the booms as well as the busts. Housing prices have remained relatively stable, with any movement up or down driven by small adjustments in each local market based on supply, demand and interest rates. Generally, the regions banks, thrift and credit unions did not engage in subprime lending, originating conforming loans has been the rule. Alaska Pacifics administrative headquarters and largest banking office, one full service branch and the banks mortgage operation, are located in Juneau with a population of 30,650, a number which has grown 6.8% over the past nine years, according the Juneau Economic Development Council. Juneau is the capital of Alaska with its primary economic resources being state and federal government, tourism, fish processing, fishing and mining. Juneaus historically active mining industry (primarily gold and silver), which had seen decades of decline, has gained importance in the areas economy. According to the Alaska Department of Labor, the largest employers in Juneau are the state, local and federal agencies, followed by Bartlett Regional Hospital and the University of Alaska. Unemployment in Juneau reflects a downward trend with the most recent available number at 4.7% . - 2 - Two full service offices of Alaska Pacific are located in Ketchikan (population approximately 13,174). Ketchikan is an industrial center and a major port of entry in Southeast Alaska with a diverse economy. A large fishing fleet, fish processing facilities, timber and wood products manufacturing, and tourism are Ketchikans main economic support. The largest employers in the Ketchikan Gateway Borough include the city and state government, Ketchikan General Hospital, the Ketchikan Gateway School District, the Ketchikan Pulp Mill and the federal government. One full service office of Alaska Pacific is located in Sitka (population approximately 8,833) located on the west coast of Baranof Island fronting the Pacific Ocean, on Sitka Sound. The primary economic sources in Sitka are fishing, fish processing, tourism, government, transportation, retail and health care services. The largest employers in Sitka include the Southeast Alaska Regional Health Corp., the Sitka Borough School District, city, state and federal governments and the Sitka Community Hospital. Other Sitka employers include the Alaska State Trooper Training Academy and numerous businesses involved in commercial and sport fishing and tourism. In January 2006, Alaska Pacifics smallest offices, located in Hoonah (population approximately 860) and Yakutat (population approximately 808), were closed to reduce operating expenses, but Alaska Pacific continues to serve these communities through online banking and other remote services Lending Activities General. At December 31, 2007, Alaska Pacifics loan portfolio (excluding loans held for sale) amounted to $165.5 million, or 88% of total assets at that date. Alaska Pacific originates conventional mortgage loans, construction loans, commercial real estate loans, land loans, consumer loans and commercial business loans. Over 75% of Alaska Pacifics loan portfolio is secured by real estate, either as primary or secondary collateral, located in its primary market area. - 3 - Loan Portfolio Analysis . The following table sets forth the composition of Alaska Pacifics loan portfolio as of the dates indicated. (dollars in thousands) December 31, 2007 2006 Amount Percent Amount Percent Real estate: Permanent: One-to-four-family $ 41,275 24.93 % $ 44,072 27.79 % Multifamily 1,043 0.63 1,304 0.82 Commercial nonresidential 45,067 27.23 45,212 28.51 Total permanent 87,385 52.79 90,588 57.12 Land 6,321 3.82 6,359 4.01 Construction: One-to-four-family 11,648 7.04 12,892 8.13 Multifamily 719 0.43 731 0.46 Commercial nonresidential 11,564 6.99 6,567 4.14 Total construction 23,931 14.46 20,190 12.73 Commercial business 22,872 13.82 18,268 11.52 Consumer: Home equity 19,128 11.56 16,836 10.62 Boat 3,974 2.40 4,663 2.94 Automobile 1,006 0.61 738 0.46 Other 889 0.54 955 0.60 Total consumer 24,997 15.11 23,192 14.62 Total loans 165,506 100.00 % 158,597 100.00 % Less: Allowance for loan losses 1,783 1,666 Loans, net $ 163,723 $ 156,931 One-to-four-family Real Estate Lending . Historically, Alaska Pacific has concentrated its lending activities on the origination of loans secured by first mortgages on existing one-to-four-family residences located in its primary market area. At December 31, 2007, $41.3 million, or 24.9%, of Alaska Pacifics total loan portfolio consisted of these loans. Alaska Pacific originated $28.8 million and $25.0 million of one-to-four-family residential mortgage loans during the years ended December 31, 2007 and 2006, respectively. Generally, Alaska Pacifics fixed-rate one-to four-family mortgage loans have maturities of 15 and 30 years and are fully amortizing with monthly payments sufficient to repay the total amount of the loan with interest by the end of the loan term. Generally, Alaska Pacific originates these loans under terms, conditions and documentation which permit them to be sold to U.S. Government sponsored agencies such as the Federal Home Loan Mortgage Corporation (Freddie Mac) and the Alaska Housing Finance Corporation (AHFC), a state agency that provides affordable housing programs. Alaska Pacifics fixed-rate loans customarily include due on sale clauses, which gives the Bank the right to declare a loan immediately due and payable in the event the borrower sells or otherwise disposes of the real property subject to the mortgage and the loan is not paid. Alaska Pacific offers adjustable rate mortgage loans at rates and terms competitive with market conditions. At December 31, 2007, $2.3 million, or 5.6%, of Alaska Pacifics one-to-four-family residential loan portfolio consisted of adjustable rate mortgage loans. Demand for conventional adjustable rate mortgage loans has been very low in the Banks market area, but have increased recently with the advent of hybrid mortgages, which are adjustable rate loans with the interest rate fixed for an initial period of three to five years. Alaska Pacific also originates one-to-four-family mortgage loans under Freddie Mac, the Federal Housing Administration, the Veterans Administration, and AHFC programs. Alaska Pacific generally sells these loans in the secondary market, with servicing retained. This means that Alaska Pacific retains the right to collect principal and interest payments on the loans and forward these payments to the purchaser of the loan, maintain escrow - 4 - accounts for payment of taxes and insurance and perform other loan administration functions. See  Loan Originations, Sales and Purchases. Alaska Pacific recently added two larger private mortgage investors as sources for funding mortgages through correspondent lending programs. Alaska Pacific requires title insurance insuring the status of its lien on all loans where real estate is the primary source of security. Alaska Pacific also requires that fire and casualty insurance, and flood insurance where appropriate, be maintained in an amount at least equal to the outstanding loan balance. One-to-four-family residential mortgage loans may be made up to 80% of the appraised value of the security property without private mortgage insurance.
